Citation Nr: 0511576	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  03-25 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for recognition as the surviving spouse of a 
veteran for Department of Veterans Affairs benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The appellant has claimed entitlement to Department of 
Veterans Affairs (VA) benefits based on an allegation that 
she is the surviving spouse of an individual who had 
recognizable service in the Philippines during World War II.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision letter of October 2002 by 
the VA Regional Office (RO) in Manila, Philippines, which 
confirmed previous decisions which refused to recognize such 
service. 

The Board previously remanded this case in May 2004.  
However, an appellate decision may be vacated by the Board at 
any time upon the request of the appellant or his or her 
representative, or on the Board's own motion.  See 38 C.F.R. 
§ 20.904 (2004).  A concurrently issued Vacatur Order has 
vacated that remand.  The vacated Board decision is replaced 
by the following decision.  

In conjunction with the appellant's current claim, the RO 
considered the claim on a new and material basis.  This was 
proper.  The United States Court of Appeals for the Federal 
Circuit, in D'Amico v. West, 209 F.3d 1322 (2000), concluded 
that based on the language of the statute and the pertinent 
legislative history, the new and material evidence 
requirement set forth in 38 U.S.C.A. § 5108 applied to the 
reopening of claims that were disallowed for any reason.  A 
prior decision by the United States Court of Appeals for 
Veterans Claims (Court), Laruan v. West, 11 Vet. App. 80 
(1998), which had indicated a contrary conclusion, was 
overruled.  Thus, the issue to be considered is whether new 
and material evidence has been received to reopen the claim 
of whether the appellant may be recognized as the surviving 
spouse of a veteran for purposes of entitlement to VA 
benefits.


FINDINGS OF FACT

1.  The appellant's claim for recognition as the surviving 
spouse of a veteran was previously denied by the RO on 
multiple occasions, most recently in September 1995, on the 
basis that the United States Department of the Army had 
certified that the man identified by the appellant as her 
husband had no recognized guerilla service and was not a 
member of the Commonwealth Army in the service of the Armed 
Forces of the United States.  The appellant did not perfect 
an appeal of any of the prior decisions.

2.  The additional evidence presented since September 1995 
is cumulative and redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to 
be reopened, and does not raise a reasonable possibility of 
substantiating the claim. 


CONCLUSIONS OF LAW

1.  The decisions of September 1995 and earlier which denied 
the appellant's claim for recognition as the surviving spouse 
of a veteran are final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  

2.  The additional evidence which has been presented since 
September 1995, is not new and material, and the claim for 
recognition of the appellant as the surviving spouse of a 
veteran for VA benefits purposes has not been reopened.  
38 U.S.C.A. §§ 101(2), 5108 (West. 2002); 38 C.F.R. §§ 3.40, 
3.41, 3.156, 3.203 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA). 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement the 
VCAA and do not provide any rights other than those provided 
in the VCAA." 66 Fed. Reg. 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.  

This case involves the matter of whether new and material 
evidence has been received to reopen the claim.  The Board 
observes that the VCAA has left intact the requirement that a 
claimant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may proceed to evaluate 
the merits of that claim. 

Moreover, the VCAA is not applicable to matters in which the 
law, and not the evidence, is dispositive.  See e.g. Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); VA O.C.G. Prec. Op. 
No. 5 (June 23, 2004).  VA will refrain from providing 
assistance in obtaining evidence where the claimant is 
ineligible for the benefits sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R. § 3.159(d).  When there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, VCAA does not 
apply.  38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  
DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001).  

This case turns on whether the appellant's spouse had 
qualifying service.  Because the deceased is not considered a 
"veteran', his widow is not entitled to VCAA-related 
assistance and notification.  Absent any evidence from the 
appellant indicating otherwise, there is no need to further 
attempt to confirm the negative certifications already 
obtained from the service department.  As the law is 
dispositive in this case, the VCAA is not applicable.

In the circumstances of this case, a remand would serve no 
useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided.

The appellant contends that the RO committed error in 
refusing to reopen and grant her claim that she is the 
surviving spouse of a veteran for VA benefits purposes.  She 
asserts that she was married to a man who had service during 
World War II.

In order to be eligible for benefits administered by the VA, 
the evidence must establish that the individual seeking 
benefits is a veteran or has a legal relationship to a 
veteran such as being the veteran's spouse.  The term 
"veteran" is defined in 38 U.S.C.A. § 101(2) as a person 
who served in the active military, naval, or air service, and 
who was discharged or released therefrom under conditions 
other than dishonorable.  Under 38 C.F.R. §§ 3.40 and 3.41, 
certain service with the Commonwealth Army of the 
Philippines, with the Philippine Scouts, and guerilla service 
is included for VA benefits purposes.  

Significantly, however, under 38 C.F.R. § 3.203(a), the VA 
may only accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department, 
if the evidence meets the following conditions:
    (1) The evidence is a document issued by the service 
department.  A 
copy of an original document is acceptable if the copy was 
issued by the 
service department or if the copy was issued by a public 
custodian of 
records who certifies that it is a true and exact copy of the 
document 
in the custodian's custody; and
    (2) The document contains needed information as to 
length, time and 
character of service; and
    (3) In the opinion of the Department of Veterans Affairs 
the 
document is genuine and the information contained in it is 
accurate.

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements 38 C.F.R. 
§ 3.203 (a), the VA shall request verification of service 
from the service department.  38 C.F.R. § 3.203(c).  

The Board notes that this case involves a convoluted history.  
The appellant's original claim for benefits is date stamped 
as having been received in August 1948.  In it, she reported 
that she was the widow of an individual who entered service 
on December 8, 1941, and died on May [redacted], 1942.  

A document titled Request for Army Information dated in April 
1949 indicates that the Department of the Army reported that 
a person with the name given by the appellant had been 
ordered into active service on December 13, 1941, and had 
been entitled to pay from the United States from December 13, 
1941 to October [redacted], 1944.  The document indicated that the 
person had been born on April 12, 1919 which was a different 
date than the March 3, 1921, date which the VA had specified 
in the request for information.  The source of the date 
specified by the VA is unclear.  It was also noted by the 
Department of the Army that he had been in beleaguered status 
from December 13, 1941 to May 6, 1942.  It was noted that he 
was presumed to have died on October [redacted], 1944.  The finding 
of death had been made on May 17, 1948.  The Board notes that 
the word "VOID" is written across that document in large 
red letters.  The date that the word was written is not 
noted.  

A letter from the VA Central Office in Washington DC to the 
RO dated in April 1951 shows that the RO was requested to do 
a "redetermination" of service in accordance with the 
provisions of a memorandum issued by the Assistant 
Administrator for Claims.  A request for Army Information 
form dated in April 1951 contains a notation that "Subject 
individual has no recorded guerilla service nor was he a 
member of the Commonwealth Army in the service of the Armed 
Forces of the United States."  It was further stated that 
this redetermination dated April 2, 1951, superceded all 
prior determinations.  Subsequently, in a letter dated in May 
1951, the appellant was advised that a claim for National 
Service Life Insurance was denied on the basis that a report 
from the Department of the Army showed that the deceased was 
not a member of the armed forces of the United States.  

In May 1952, the VA wrote to the appellant to advise her that 
"If new and material evidence is available to you, which may 
warrant reconsideration of the determination by the 
Department of the Army, such evidence should be forwarded 
direct to the Department of the Army for consideration and 
not to the Veterans Administration."  

In March 1955, the appellant submitted a claim for death 
compensation and pension.  A letter from the Veterans 
Benefits Office dated in April 1955 shows that the appellant 
was advised that her claim for death compensation had been 
considered and disallowed for the reason that the Department 
of the Army had reported that [name deleted] had no 
recognized guerilla service, nor any service which could be 
considered as "service" in the armed forces of the United 
States.  

A request for information form and an associated additional 
information form were received in June 1958 which indicated 
that the subject had service in the United States Armed 
Forces from December 13, 1941 through October [redacted], 1944.  It 
was explained that this case is redetermined positive due to 
correction of error of commission in the preparation of prior 
report.  It was noted that this recertification superceded 
all previous certifications.  The Board notes that the 
request for information had been initiated following a claim 
by the deceased individual's mother.  

In July 1959, the RO received a report of contact which 
indicated that the appellant was living with a man as husband 
and wife.  The RO subsequently wrote to the appellant in 
August 1959 and requested that she state whether she had 
remarried or had lived in a marital relationship with any 
man, and whether she had given birth to any children since 
her husbands death.  In September 1959, she responded by 
stating no to all of the questions.  The RO subsequently 
requested a field examination.  The examination noted that 
there was no record of any marriage by the appellant, but 
that a child of the appellant had been born on June [redacted], 1956 
and baptized on August [redacted], 1956.  The record contained a 
remark that the mother was a party to a common law marriage.  
Depositions associated with the field examiner's report, 
including one from the appellant, also indicated that the 
appellant was living with a man in a husband/wife type 
relationship.  

In April 1960, the Veterans Benefits Office advised the 
appellant by letter that she was entitled to an award of 
death compensation for the period from March 21, 1955, until 
May 31, 1956, but was not entitled to benefits on or after 
June 1, 1956 as an unremarried widow because of her 
relationship with a man.  

An affidavit dated in April 1947 was subsequently added to 
the claims file.  It was to the effect that the affiant had 
been in service with the deceased individual after being 
inducted into the USAFFE on December 13, 1941.  He reported 
that he came home with the deceased individual after they 
were disbanded by their commanding officer refusing to 
surrender to the Japanese forces.  He recounted that on the 
way home the appellant's husband became very sick with 
malaria and was too sick to continue.  He was placed with a 
family while the affiant looked for a sailboat.  Upon 
returning to visit him the affiant was advised that he had 
died two days earlier.  

The VA subsequently made another request for information in 
February 1961.  In March 1961, the service department 
reported that the subject had no service as a member of the 
Philippine Commonwealth Army including the recognized 
guerillas, in the service of the United States Armed Forces.  
It was noted that this was a correction of a prior report 
dated June 20, 1958, and that this recertification dated 
March 20 ,1961, superseded all previous certifications.  

The VA subsequently requested another field examination.  The 
field examination was completed in June 1961.  The report 
contained numerous depositions which purported to pertain to 
the circumstances surrounding the appellant's husband's 
death.  The VA subsequently forwarded a copy of the field 
examination to the Department of the Army.  In a response 
dated in August 1961, the Department of the Army reported 
that the evidence submitted was insufficient to warrant a 
change in the prior certification dated March 20, 1961.  

Additional affidavits and a casualty certificate from the 
Department of National Defenses in the Philippines were 
submitted in January 1965.  The VA subsequently initiated 
another request for information.  In response, the Department 
of the Army reported in January 1965 that the evidence 
submitted was insufficient to warrant a change in the prior 
certification.  

In April 1969, the appellant requested that benefits resume, 
stating that she had never lived with another man as husband 
and wife.  In a letter dated in April 1969, the RO advised 
her that a field examination had previously determined that 
she was not entitled to benefits after June 1, 1956, and 
further advised her that based on recertification from the 
Department of the Army, there was no recognized military 
service.  She was again advised of this in a letter dated in 
April 1971.  

The appellant wrote to the Department of the Army in November 
1971, but was advised by the Army in a letter dated in August 
1972 that any benefit to which she may be entitled would be 
administered by the VA, and, accordingly, she should contact 
the VARO in Manila for the information desired.  The 
appellant subsequently wrote to the RO and again requested 
benefits.  In a letter dated in November 1972, the RO advised 
her that her claim remained in disallowed status as the RO 
had not received a new report from the Department of the Army 
showing that her husband had service in the United States 
Armed Forces.  The RO sent her similar letters in May 1973, 
January 1974, March 1974, June 1974, August 1974, and again 
in October 1974.

A letter from the Department of the Army dated in May 1974 
shows that the records and all evidence presented had been 
reexamined and no basis had been found to warrant a change in 
the negative report.  The RO sent additional denial letters 
in October 1974, December 1974, April 1975, and August 1975.  
In a letter dated in November 1975, the Department of the 
Army advised the appellant that it was the policy of the army 
to furnish information from official records or copies of 
such records only to authorized governmental agencies upon 
request from the concerned agency.  She was further advised 
that she should contact the VA RO for the information 
desired.  In a letter dated in February 1976, the RO advised 
her that no further action could be taken by the VA unless 
the service department submitted a certification of her 
husband's active military service.  In April 1976, the 
Department of the Army advised her that any benefits to which 
she may be entitled would be administered by the VA.  
Accordingly, she was advised to contact the RO.  In June 
1976, the RO advised her that information which she submitted 
in a letter of that same month was the same information as 
had previously been considered and hence, there was no basis 
for requesting recertification.  Subsequent letters from the 
RO and from the Department of the Army contain similar 
information.

In July 1995, the appellant submitted a copy of the death 
certificate of the man with whom she reportedly had 
cohabitated in a marital relationship.  She requested that 
her award be resumed in light of the fact that the marital 
relationship had been terminated by that person's death.  In 
a letter dated in September 1995, the RO advised her that no 
further action could be given because the Department of the 
Army had certified that the appellant's husband had no 
qualifying service.  

In July 2002, the appellant requested that the claim be 
reopened.  In a decision letter of October 2002, the RO 
denied the claim, noting that the evidence which she had 
provided showed no new information to warrant reverification 
of the claimed service.  

The Board notes that the appellant's claim for recognition as 
the surviving spouse of a veteran was previously denied by 
the RO on many occasions, most recently in September 1995, on 
the basis that the United States Department of the Army had 
certified that the appellant's claimed husband had no 
recognized guerilla service and was not a member of the 
Commonwealth Army in the service of the Armed Forces of the 
United States.  The appellant was notified by letter of the 
decisions, but she did not perfect an appeal and the 
decisions became final.  38 C.F.R. §§ 3.104, 20.302, 20.1103.  
The Board notes that the presumption of regularity requires 
the Board to conclude that the appellant was notified of her 
appellate rights in connection with the previous 
determinations.  

The previously considered evidence included verifications of 
service requested by the RO on several occasions.  The 
service department, the United States Army, specifically 
determined on multiple occasions that the individual named by 
the appellant as her spouse "has no recognized guerilla 
service, nor was he a member of the Commonwealth Army in the 
service of the Armed Forces of the United States."  Although 
the Army had determined on two occasions that the claimant's 
deceased husband did have qualifying service, the Army later 
superceded both of those verifications.

The previously considered evidence also included various 
other documents from sources other than a United States 
service department, including affidavits from persons who 
stated that they confirmed that the appellant's husband had 
service with the United States Armed Forces of the Far East 
(USAFFE), and documents from the Armed Forces of the 
Philippines.  

Under 38 C.F.R. §§ 3.40 and 3.41, certification of service is 
a prerogative of the service department, and the VA has no 
authority to amend or change their decision.  The Court has 
held that findings by a United States service department 
verifying a person's service "are binding on the VA for 
purposes of establishing service in the U.S. Armed Forces."  
See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  Therefore, 
the service department's determination that an individual did 
not have service as a member of the Philippine Commonwealth 
Army, including the recognized guerillas, in the service of 
the United States Armed Forces, is binding on VA.  38 C.F.R. 
§ 3.203; see Duro, 2 Vet. App. at 532.  Accordingly, the RO 
was correct in its previous decisions that there was no basis 
to recognize the man identified by the appellant as her 
husband as a veteran for VA benefits purposes.  

When a claimant seeks to reopen a final decision, the VA 
must determine whether new and material evidence has been 
received under 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).  
New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156(a).   
 
If no new and material evidence is presented to reopen the 
claim, the prior denial remains final.  See 38 U.S.C.A. 
§ 7105.

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the VCAA.  Significantly, however, 
nothing in that law requires the VA to reopen a claim that 
has been disallowed except when new and material evidence has 
been secured and presented.  See 38 U.S.C.A. § 5103(f).  

The only additional evidence which has been presented since 
the previous decisions are duplicate copies of previously 
considered documents such as a casualty certification from 
the Philippine Veterans Board dated in January 1962, an 
affidavit dated in November 1976 from a purported serviceman, 
plus a Certification from the Philippine Red Cross indicating 
that the appellant's husband was a World War II veteran, and 
a document dated in July 1977 from the Philippine Veterans 
Affairs Office indicating that her deceased husband was a 
veteran of World War II.  As noted above, however, the only 
satisfactory evidence on this issue is a certification issued 
by the United States Armed Forces.  The documents submitted 
by the appellant were not issued by the United States Armed 
Forces, but were instead issued by a foreign government or 
other organizations.

Thus, the additional evidence presented since the prior 
denials is cumulative and redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and does not raise a reasonable 
possibility of substantiating the claim for recognition as 
the surviving spouse of a veteran.  The claim for recognition 
of the appellant as the surviving spouse of a veteran for VA 
benefits purposes has not been reopened, and the decisions of 
September 1995 and earlier which denied the appellant's claim 
for recognition as the surviving spouse of a veteran on the 
basis that the United States Department of the Army had 
certified that the appellant's husband had no recognized 
service and was not a member of the Commonwealth Army in the 
service of the Armed Forces of the United States remain 
final.   


ORDER

The request to reopen a claim for recognition as the 
surviving spouse of a veteran for VA benefits purposes is 
denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


